Citation Nr: 0434019	
Decision Date: 12/28/04    Archive Date: 01/05/05	

DOCKET NO.  00-22 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1971.

This matter arises from various rating decisions rendered 
since July 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that denied the 
veteran service connection for hepatitis C while increasing 
the disability evaluation for his service-connected PTSD from 
10 percent to 70 percent.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the pendency of this appeal, jurisdiction of this case 
was transferred to the VARO in Winston-Salem, North Carolina.

In November 2000, the veteran requested a personal hearing 
before a traveling Veterans' Law Judge.  However, by letter 
dated August 9th, 2004, the veteran specifically withdrew his 
request for such a hearing.  He further indicated that he no 
longer wished to have a personal hearing before the Board.  

The Board notes that the veteran currently has under 
development by the RO claims of entitlement to various 
disorders claimed as secondary to his service-connected 
diabetes mellitus, to include hepatitis C.  The issue of 
entitlement to service connection for hepatitis C is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  PTSD is productive of total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.126, 4.130, Diagnostic 
Code (DC) 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased evaluation for PTSD has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of the benefit sought on appeal by 
the veteran; that, assignment of a 100 percent evaluation for 
PTSD.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.

Increased Rating for PTSD
Criteria

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in the 
VA Schedule for Rating Disabilities which is based on average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating will be 
assigned if the disability picture more clearly approximates 
the criteria for the higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  


In determining the level of current, impairment, it is 
essential that the disability be considered in the context of 
the entire recorded history.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  However, although the history of the 
disability at issue is an important consideration in 
accurately evaluating its severity, of paramount importance 
are current clinical findings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

To warrant a 70 percent disability rating, occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships must be present.  

To warrant a 100 percent rating, total occupational and 
social impairment, due to such symptoms as:  Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name 
must be present.  See 38 C.F.R. § 4.130, DC 9411.  It is 
within the foregoing context that the facts in this case must 
be examined.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  




To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background & Analysis

The veteran was granted service connection for PTSD by the RO 
in a rating decision dated in April 1998.  A 10 percent 
disability evaluation was assigned at that time.  

In November 1999, the veteran claimed that symptomatology 
associated with his 
PTSD had increased in severity.  In support of his claim, he 
submitted a letter from a VA psychiatrist that shows that he 
had been seeing the veteran for PTSD.  He indicated that the 
veteran suffered from flashbacks, nightmares, and intrusive 
thoughts of his military experiences in the Republic of 
Vietnam.  

The physician also advised that the veteran's mood was 
depressed, and that he isolates himself socially and is 
unable to function in that vein.  In the physician's opinion, 
the veteran was totally and permanently disabled by 
symptomatology associated with his PTSD.  Parenthetically, 
this opinion was supported by findings made by the Social 
Security Administration.  In January 2001, the veteran was 
found to be totally disabled for employment purposes as a 
result of an anxiety-related disorder.  

The veteran had a VA psychiatric examination in January 2004.  
He reported that he did not sleep well and that he was taking 
Trazodone.  Despite this, he continued to experience 
nightmares.  He also indicated that during the day, he 
basically stays to himself.  He also related that he 
daydreams about experiences in the Republic of Vietnam.  His 
wife reported that he tends to sleep fitfully on a nightly 
basis.  He also experiences night sweats, and rips the covers 
off the bed.  

During the day the veteran tends to be irritable, and get 
depressed often and is very forgetful.  He stays in the house 
and watches television or works in the yard.  He rarely goes 
out, has no friends, and does not even socialize with his 
brothers.  

The examiner observed that the veteran was neatly groomed and 
dressed, and behaved normally.  His attitude was pleasant, 
cooperative and polite.  He did not appeal to be hostile or 
belligerent.  He displayed good grammar and good vocabulary.  
He was spontaneous and logical, and not inhibited or vague.  
Although he indicated that he has homicidal and suicidal 
thoughts, he did not have any plans for action.  He expressed 
feelings of worthlessness, hopelessness, and loss of self-
confidence.  His affect was one of extreme depression with 
psychomotor retardation.  He appeared anxious, and his 
insight was poor.  



The examiner described the veteran's PTSD symptomatology as 
resulting in severe 
industrial impairment and moderately severe social 
impairment.  He assigned a Global Assessment of Functioning 
(GAF) of 40.  

The foregoing tends to indicate that symptomatology 
associated with the veteran's PTSD results in total 
occupational and social impairment.  A VA psychiatrist 
indicated as much in August 2000.  This conclusion later was 
confirmed by findings of the Social Security Administration 
in January 2001.  Added to this are the findings of a VA 
psychiatrist on the veteran's most recent psychiatric 
examination.  

Although the veteran did not display symptomatology precisely 
as those stated in 38 C.F.R. § 4.130, DC 9440 (2004), it must 
be remembered that the language for general rating formula 
for mental disorders indicates that total occupational and 
social impairment can be "due to such symptoms as."  In 
effect, the precise symptomatology stated need not be 
manifested; instead, similar symptomatology coupled with the 
opinions of clinicians must be given due deference.  

In view of the foregoing, the Board finds that symptomatology 
associated with the veteran's service-connected PTSD reflects 
a 100 percent rating.  In reaching this determination, All 
reasonable doubt has been resolved in the veteran's favor.  
See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in December 2003.

The veteran has not been examined to ascertain whether his 
hepatitis C is due to service on any basis. There is no 
competent medical opinion in this regard in the claims file.  
An examination of the veteran for the purpose of ascertaining 
the etiology of his hepatitis C which he claims is due to 
exposure to contaminated blood is warranted pursuant to the 
VCAA of 2000.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hepatitis C since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special examination by a specialist in 
liver disease or other appropriate 
available medical specialist including on 
a fee basis if necessary for the purpose 
of ascertaining the nature, extent of 
severity, and etiology of hepatitis C.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that 
hepatitis C is due to service, or if 
preexisting service, was aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.


6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for hepatitis C.

If the benefit requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



